McSweeney v Norfolk S. Ry. Co. (2021 NY Slip Op 03707)





McSweeney v Norfolk S. Ry. Co.


2021 NY Slip Op 03707


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


413/20 CA 19-02179

[*1]MARC MCSWEENEY, PLAINTIFF-RESPONDENT,
vNORFOLK SOUTHERN RAILWAY COMPANY, DEFENDANT-APPELLANT, IROQUOIS BAR CORP., ET AL., DEFENDANTS. 


GOLDBERG SEGALLA LLP, BUFFALO (ALBERT J. D'AQUINO OF COUNSEL), FOR DEFENDANT-APPELLANT.
MAXWELL MURPHY, LLC, BUFFALO (JOHN F. MAXWELL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered May 1, 2019. The order, among other things, granted in part plaintiff's motion for summary judgment against defendant Norfolk Southern Railway Company. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 6, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court